Citation Nr: 0637283	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. The propriety of the change in diagnosis of the veteran's 
service-connected psychiatric disorder from dysthymia to 
paranoid schizophrenia.

2. Entitlement to an effective date earlier than July 17, 
1998, for a rating higher than 50 percent, to include a 100 
percent rating for service-connected schizophrenia.

3. Entitlement to a rating in excess of 10 percent for 
cervical syringomyelia prior to September 26, 2003.

4. Entitlement to an increased evaluation for cervical 
syringomyelia, currently evaluated as 20 percent disabling.

5. Entitlement to an increased evaluation for tension 
headaches secondary to cervical spine disorder, currently 
evaluated as 10 percent disabling.

6. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1982 to December 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
increased rating for his service-connected psychiatric 
disability from 50 to 100 percent, effective back to 1992.  
Thereafter, a November 2001 rating decision granted a 100 
percent rating for schizophrenia, effective from July 1998.  
The veteran has continued his appeal, both as to the proper 
effective date for the 100 percent evaluation and the 
diagnosis of the disability for which he should be service 
connected.

The veteran also originally disagreed with a 10 percent 
rating assigned to his service-connected cervical spine 
disorder, which was continued by a rating decision in January 
1999.  Thereafter, a March 2005 rating decision increased the 
rating for the veteran's cervical syringomyelia to 20 
percent, effective from September 26, 2003.  The veteran has 
also continued his appeal as to this issue.  The Board has 
also separately identified the issue of entitlement to a 
rating in excess of 10 percent for this disability prior to 
September 26, 2003, as the veteran's claim for increased 
rating was filed prior to the effective date assigned for the 
20 percent rating.

Although the veteran requested a hearing before the Board, a 
report of contact dated in March 2005 indicates that he 
wanted to cancel his hearing request and a report of contact 
dated in July 2005 indicates that he could not travel to the 
RO for a hearing.  Therefore, his request for a hearing is 
considered withdrawn.


In a decision dated in November 2005, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2006 order, 
the Court granted an unopposed motion filed by the appellee, 
and vacated and remanded the Board decision.  The primary 
basis for the remand was the veteran's claims files had been 
lost in transit from the RO.  However, while the RO was in 
the process of rebuilding the file, the original claims files 
were located.

The Board further notes that while the veteran recently 
provided additional materials without waiver of the regional 
office (RO)'s initial consideration of this information, 
since the documents provided are already of record or pertain 
to matters that are not appropriate or ripe for current 
appellate review, the Board finds that solicitation of a 
waiver of the Board's initial consideration of this 
information is not necessary.  Also, while the RO was 
rebuilding the claims file, copies were obtained of VA 
outpatient records and VA documents; since these were copies 
of evidence previously of record, no waiver or supplemental 
statement of the case is required.  Part of the recent 
evidence obtained by the RO does include VA records 
concerning outpatient treatment the veteran has received 
since the Board last considered his appeal in November 2005.  
None of those records, however, are relevant or pertinent to 
the issues being decided herein, so no further due process 
actions must be taken.

The issues involving the rating assigned for the veteran's 
cervical spine disability as well as the issues involving 
special monthly compensation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the predominant 
diagnosis for the veteran's psychiatric disability since 1994 
has been schizophrenia.  


2.  Reopened claims seeking an increased rating for the 
veteran's service-connected psychiatric disorder were denied 
by rating decisions in June 1994, December 1994, May 1995, 
June 1995, and August 1995, and a May 1996 decision reduced 
the originally assigned 50 percent rating to 30 percent. The 
veteran did not file a notice of disagreement with any of 
these rating decisions.

3.  A January 1999 rating decision restored the 50 percent 
rating for the veteran's psychiatric disability effective 
from the date of July 17, 1998, the date of a Department of 
Veterans Affairs (VA) examination report that was accepted by 
the RO as an informal claim. A November 2001 rating decision 
later increased the rating for this disability to 100 
percent, also effective from July 17, 1998.

4.  VA treatment records for the one year period prior to 
July 17, 1998 demonstrate that it was factually ascertainable 
that an increase in disability commensurate with a 50 percent 
rating, but no higher, was present on August 26, 1997.  

5. The veteran's tension headaches have been manifested by 
symptoms of headaches that have not been responsible for 
characteristic prostrating attacks at the rate of an average 
of one a month over the last several months or frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

1. The change in diagnosis of the veteran's service- 
connected psychiatric disorder from dysthymia to paranoid 
schizophrenia was warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).

2. The criteria for an effective date of August 26, 1997, but 
no earlier, for a 50 percent rating, but no higher, for 
schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.130, Code 9205 (2006).

3.  The criteria for an effective date earlier than July 17, 
1998, for the assignment of a 100 percent rating for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

4. The criteria for a rating in excess of 10 percent for 
tension headaches have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

I. The Propriety of the Change in Diagnosis of the Veteran's 
Service-Connected Psychiatric Disorder from Dysthymia to 
Paranoid Schizophrenia

Service medical records show that the veteran was diagnosed 
with major depressive episode, dysthymia, and borderline 
personality disorder in service.  On a VA examination in 
March 1992, a probable history of major depressive episode, 
without psychosis, was diagnosed, as well as dysthymia.  
Based on this evidence, service connection for dysthymia was 
granted in an August 1992 rating decision, and a 50 percent 
rating was assigned.  

Subsequently, during a VA hospitalization from August to 
September 1994, a probable delusional disorder was 
discovered.  From September to October 1994, he was 
hospitalized, and a diagnosis of schizophrenia was made 
during this hospitalization.  He was noted to have a very 
complex delusional construct.  In December 1994, the RO 
denied service connection for schizophrenia.  Subsequently, 
in February 1996, the RO proposed to reduce the 50 percent 
rating for dysthymia to 30 percent, noting that the evidence 
showed his current diagnosis to be schizophrenia, with 
dysthymia only reported by history.  In a May 1996 rating 
decision, this reduction was effectuated, effective in June 
1996 (later amended to be effective in August 1996).  

A VA examination was conducted in July 1998, which resulted 
in a diagnosis of chronic paranoid schizophrenia.  In 
December 1998, the examiner provided an addendum, stating 
that the mental condition the veteran had suffered in service 
had been the early stages of schizophrenia, misdiagnosed at 
that time as dysthymia.  As a result, in a January 1999 
rating decision, the RO recharacterized the service-connected 
dysthymia as paranoid schizophrenia, and increased the rating 
to 50 percent, effective the date of the VA examination in 
July 1998.  (A November 2001 rating decision later increased 
the rating for this disability to 100 percent, also effective 
from July 17, 1998.)  The veteran disagreed with the change 
in the diagnosis of his service-connected condition from 
dysthymia to paranoid schizophrenia.  

The Board has had an opportunity to review the many 
statements from the veteran by way of medical histories 
provided in medical records and written statements submitted 
directly to the RO.  While the veteran initially appeared to 
contend that his psychiatric disability should be more 
appropriately diagnosed as dysthymia rather than 
schizophrenia, more recently, the veteran has contended that 
he is not suffering from any psychiatric disability and that 
all of his complaints over the years have not been 
attributable to any mental disorder, but instead, to his neck 
disorder and other physical complaints.

However, all medical records showing treatment or evaluation 
of a psychiatric condition since late 1994 show a diagnosis 
of a psychosis, nearly always specified as schizophrenia.  
Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

The record reflects that there has been some recent 
communication between the veteran's private chiropractor, Dr. 
Cuhel, and VA health care professionals regarding the 
veteran's psychiatric disability.  In January 2004, Dr. Cuhel 
questioned whether the veteran actually had schizophrenia, 
and felt that the veteran's chiropractic problems could be 
changing the biochemistry of his brain that in turn could be 
leading to psychotic symptoms.  To the extent the 
chiropractor has questioned the need and/or extent of the 
veteran's antipsychotic medication, such therapeutic 
decisions are outside the Board's jurisdiction.  With respect 
to the diagnosis, a chiropractor is not a mental health 
expert, and even if Dr. Cuhel is competent to provide 
evidence regarding psychiatric conditions, her speculative 
statements made during a conversation with one of the VA 
health care providers is substantially outweighed by the 
voluminous medical records showing a diagnosis of a psychotic 
disorder, predominantly schizophrenia, since late 1994.  In 
any event, it must be emphasized that the veteran's 
psychiatric condition is rated under a general formula for 
rating mental disorders, and, thus, as long as the condition 
is service-connected, it is the symptoms that are rated, not 
the diagnosis.  

Finally, it must be pointed out that the veteran is in 
receipt of a 100 percent rating for schizophrenia, effective 
in July 1998.  Prior to a December 1998 medical opinion 
attributing the schizophrenia to service, he was not service-
connected for schizophrenia; this is one of the reasons his 
rating was reduced from 50 percent to 30 percent in 1996.  
The Board cannot discuss questions of proper diagnosis or 
treatment methods, except to the extent that it may weigh 
different medical opinions.  Moreover, if this issue were 
decided as the veteran requests, he would no longer be 
entitled to disability compensation for the condition.  While 
he feels that his cervical spine condition warrants the total 
rating, it must be stressed that the rating for the cervical 
spine disability is an entirely separate matter from the 
rating for his psychiatric disability.  

Therefore, in reviewing the medical evidence with respect to 
the diagnosis of schizophrenia as best describing psychiatric 
disability currently linked to the veteran's period of active 
service, the Board finds that a preponderance of the evidence 
is against the veteran's claim that the change in the 
diagnosis of his service-connected psychiatric disability 
from dysthymia to schizophrenia was not warranted.

II.  Entitlement to an Effective Date Earlier than July 17, 
1998 for a 100 percent Rating for Schizophrenia

The veteran contends that the 100 percent rating for his 
psychiatric disorder should be effective immediately after 
his separation from service, in 1991.  He believes that his 
rating for his psychiatric disability has been inadequate 
since that time.  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability. 
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999). However, in this case, none 
of the evidence developed outside of the one-year period 
prior to the claim date of July 17, 1998, is relevant to the 
appropriate rating to be assigned because it does not contain 
any opinions or findings as to the severity of the veteran's 
disability for this particular time period.

Service connection for dysthymia was granted in an August 
1992 rating decision, and a 50 percent rating was assigned.  
Subsequently, during VA hospitalizations from August to 
October 1994, a diagnosis of schizophrenia was made.  He was 
noted to have a very complex delusional construct.  As a 
result of this additional psychiatric diagnosis, in December 
1994, the RO expressly considered the issue of service 
connection for schizophrenia, and denied service connection 
for the disorder.  The 50 percent schedular rating for 
dysthymia was continued.  The veteran was informed that 
service connection for a delusional disorder was denied in a 
January 1995 letter, which also informed him of his appellate 
rights.

The 50 percent rating for dysthymia was confirmed and 
continued in rating decisions dated in June 1995 and August 
1995.  In February 1996, the RO proposed to reduce the 50 
percent rating for dysthymia to 30 percent, noting that the 
evidence showed his current diagnosis to be schizophrenia, 
with dysthymia only reported by history.  In a May 1996 
rating decision, this reduction was effectuated, effective in 
June 1996.  

The veteran did not appeal any of the above rating decisions, 
and, accordingly, they are final, in the absence of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 3.105(a) see Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  (There is no free-standing claim for an earlier 
effective date, and once an effective date has become final, 
a claimant's only recourse is to have the final decision 
revised on the grounds of CUE.)  Although the veteran has 
generally stated that VA has not correctly rated his 
condition, he has not made any allegations of error in any of 
the prior, final rating decisions.  Allegations of CUE must 
be raised with sufficient particularity.  See Phillips v. 
Brown, 10 Vet. App. 25 (1997).  Moreover, a disagreement with 
how the evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  He has 
also not alleged that he never received notice of a prior 
final decision or that he was somehow prevented from 
appealing a decision due to the severity of his mental 
illness.

Where there has been a prior final denial, the effective date 
of an award of VA benefits must be based on the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

The effective date of July 17, 1998, is the date of a VA 
examination for the service-connected disability, which may 
constitute an informal claim for an increased rating.  See 
38 C.F.R. § 3.157.  Since that is the date of claim, it must 
be shown whether it was factually ascertainable that an 
increase in disability (beyond 30 percent) occurred during 
the year prior to this claim.  38 C.F.R. § 3.400(o).  All 
evidence of record must be considered in determining whether 
an increase was factually ascertainable during the year prior 
to the claim.  Hazan, 10 Vet. App. at 521.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

According to the evidence of record, a delusional disorder, 
eventually diagnosed as schizophrenia, was first discovered 
during a VA hospitalization from August to September 1994, 
and the veteran was started on medication.  However, he 
required readmission a week later, and from September to 
October 1994, he was hospitalized for treatment, including 
medications changes.  He was hospitalized on a number of 
occasions during 1995 for treatment of psychotic symptoms; on 
most occasions, it was noted that he was not taking his 
medication.  He had several adjustments to his medication 
during this period.  After more psychotic symptoms requiring 
hospitalization in early 1996, he was able to be followed as 
an outpatient.  In July 1997, it was noted that his 
concentration was fine, his mood as good, and he was sleeping 
7 hours per night.  He had evidence of tardive dyskinesia due 
to medication, noted at this time to be some pacing but no 
tremor, and he denied all psychotic symptoms.  His GAF score 
was 74.

However, on August 26, 1997, he reported that after a recent 
stressful event in his family, he had begun having 
nightmares, as well as a period of relapse of psychotic 
symptoms, which he said had resolved.  He did not exhibit 
psychotic symptoms on the examination.  The following month, 
he was still having nightmares and sleep disturbance, and was 
noted to pace during the examination, but he still did not 
have overt psychotic symptoms.  Similar findings were again 
reported on the December 1997 visit, although his GAF score 
was noted to have fallen to 58.  In February 1998, he had 
distractibility and poor concentration, and was sleeping only 
5 hours per night, with frequent nightmares.  The GAF score 
was 57.  Similar findings were observed in May 1998.  

In applying these findings to the applicable criteria, the 
Board finds that the veteran's disability more closely 
approximated the criteria for a 50 percent rating, but no 
higher, as of the August 26, 1997, outpatient treatment 
record.  At this point, he reported some recent psychotic 
symptoms, and he began reporting nightmares, while his sleep 
was reduced.  Although the psychotic symptoms were largely 
under control with medication, he exhibited symptoms of 
tardive dyskinesia caused by the medication, and causing 
difficulties in adjusting his medication.  During the 
succeeding months, he developed problems with concentration, 
and his GAF score began declining.  It is clear that by the 
time of the July 1998 examination the veteran symptoms were 
worse than a year earlier, and while this may have been an 
ongoing process, the August 1997 treatment record, with a 
recent history of psychotic symptoms, appears to represent 
the point at which the decline began.  Thus, the Board finds 
that the evidence is approximately balanced as to whether it 
was factually ascertainable that an increase in disability 
commensurate with a 50 percent rating occurred beginning 
August 26, 1997, and a 50 percent rating is warranted 
beginning that date.

However, the evidence as a whole does not show that a rating 
higher than 50 percent was warranted during the year 
preceding the claim.  He did not show any of the symptoms 
specifically listed for a 70 percent rating, nor were his 
symptoms of mild tardive dyskinesia, nightmares, sleep 
impairment, and a brief psychotic reaction to family stress 
analogous to the symptoms contemplated for a 70 percent 
rating, or higher.  In this regard, his GAF scores suggest 
during this period suggest only mild to moderate impairment.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995) (The GAF scale, which reflects the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness, contemplates that a 51-60 
GAF score indicates moderate symptoms, while a GAF score from 
61-70 GAF indicates mild symptoms.).  He had not required any 
hospitalizations since early 1996.  Moreover, according to a 
report of a VA hospitalization from May to June 2000, the 
veteran had apparently been under good control until the last 
few months, when his condition began deteriorating with 
increased psychosis and complaints of akasthesia.  

Thus, the problems suffered by the veteran during the first 
year after the initial diagnosis of schizophrenia were not 
present during the year preceding the July 1998 increased 
rating claim.  As discussed above, rating decisions prior to 
the January 1999 rating decisions are final, and, thus, the 
effective date must be based on the July 1998 claim.  During 
the year or two immediately following the July 1998 claim, 
the veteran's condition underwent significant deterioration, 
but, again, this was not present during the year preceding 
the claim.  

In summary, the rating decisions prior to the January 1999 
rating decision are final, and the veteran has not made any 
allegations of CUE.  The date of claim is July 17, 1998, and 
the Board finds that the evidence is approximately balanced 
as to whether or not the veteran met the criteria for a 50 
percent rating, beginning August 26, 1997.  Applying the 
benefit-of-the-doubt rule in his favor, a 50 percent rating 
is warranted as of that date, and to that extent only, the 
appeal is allowed.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  However, the evidence shows that it was not 
factually ascertainable that an increase in disability 
commensurate with a rating higher than 50 percent for the 
veteran's psychiatric disability occurred during that year, 
and, therefore, a preponderance of the evidence is against 
entitlement to an effective date earlier than July 17, 1998 
for a higher rating, including a 100 percent rating, for the 
veteran's psychiatric disability.  As the preponderance of 
the evidence is against that part of the claim, the benefit-
of-the-doubt does not apply.  38 U.S.C. § 5107(b); see Ortiz, 
supra; Gilbert, supra.  

III. Entitlement to an Increased Evaluation for Tension 
Headaches Secondary to Cervical Spine Disorder, Currently 
Evaluated as 10 percent Disabling

A.  Background

The history of this disability shows that service connection 
for tension headaches secondary to cervical muscle spasms was 
granted by a February 1993 rating decision and a 10 percent 
rating assigned, effective from December 1991, pursuant to 
Diagnostic Code 8100.  A January 1993 VA examination revealed 
the veteran's complaint of constant headaches but there was 
no indication that they were incapacitating.

A June 1994 rating decision continued the 10 percent rating 
for his disorder, finding that the veteran reported 
intermittent headaches at the rate of severe headaches once 
per month, and less severe on a weekly basis.

The January 1999 rating decision noted that outpatient 
records over the course of the previous one year period did 
not refer to complaints about headaches, and July 1998 VA 
examination revealed a diagnosis of resolved chronic 
headaches.

The file does contain several records concerning treatment 
for the veteran's headaches, many of them dated in the early 
or mid 1990s.  However, for a claim for an increased rating, 
the primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is no 
need to recount, in detail, the medical history as shown in 
those records.  The Board has reviewed them, but they add 
nothing to an analysis of the current severity of the 
headache disorder.

June 2000 VA examination noted the veteran's report that his 
1994 cervical spine surgery had improved his headaches.

VA outpatient records from October 2000 reflect a history of 
headaches.  Dental treatment records for 2002 and 2003 note 
headaches, described as severe, as related to dental 
injections.  In a VA record, dated in March 2003, the veteran 
noted having severe headaches about three times a week from 
chiropractic manipulations.

VA examination in May 2003 revealed that the veteran reported 
headaches at the rate of approximately 12 times per month 
that radiated along the occiput and right side of the head 
and occasionally to the right retroorbital region.  Duration 
of the headaches was noted to be variable, sometimes relieved 
with aspirin after one hour, and sometimes lasting for days.  
The veteran stated that he was prostrated as a result of the 
headaches 7 to 12 days per month and unable to function.  
Headaches lasting for more than one day were noted to be 
accompanied by gastrointestinal problems. The assessment was 
frequent musculoskeletal headaches.

A VA treatment record from June 2003 indicates that the 
veteran felt irritable and angry with his headaches.  A VA 
outpatient record dated July 23, 2003 reflects the veteran's 
report that he was doing much better with his headaches, 
noting that they broke July 3, 2003, and attributing this to 
going to the chiropractor for 19 months for corrections.  A 
VA outpatient record dated September 17, 2003 reflects the 
veteran's report that he had not had any headaches since July 
2003 thanks to his chiropractor.  A VA outpatient record from 
February 2004 reflects that the veteran reported that he had 
not had a headache in the last couple of weeks.

B.  Rating Criteria and Analysis

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.


In applying the applicable criteria to the evidence of 
record, while the Board notes that the veteran complained at 
the time of his May 2003 VA examination of headaches at the 
rate of approximately 12 times per month, and that he was 
prostrated as a result of the headaches 7 to 12 days per 
month and unable to function, contemporaneous treatment 
records from before and after May 2003 demonstrate complaints 
that were either less in degree or frequency, or attributed 
to sources other than service-connected disability.  More 
specifically, complaints of headache were by history only 
through October 2000, were related to dental injections in 
2002 and 2003, and were noted by the veteran to result from 
chiropractic manipulations in March 2003, at which time the 
veteran noted having severe headaches about three times a 
week from chiropractic manipulations, and while the veteran 
stated that he felt irritable and angry with his headaches in 
June 2003, in July 23, 2003, the veteran reported that he was 
doing much better with his headaches, noting that they broke 
July 3, 2003, in September 17, 2003, the veteran stated that 
he had not had any headaches since July 2003 thanks to his 
chiropractor, and in February 2004, the veteran noted that 
that he had not had a headache in the last couple of weeks.

Accordingly, while the Board agrees that the record 
demonstrates sufficiently frequent headaches to justify the 
current 10 percent rating for headaches with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months, despite the veteran's expressed 
complaints in May and June 2003, the record does not 
otherwise reflect the type of characteristic prostrating 
attacks averaging once a month over the last several months 
required for a 30 percent rating or frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability required for a 50 percent rating 
under Diagnostic Code 8100.  Indeed, as was noted previously, 
the treatment records further reflect that headaches prior to 
May 2003 were related by the veteran to dental injections and 
chiropractic manipulations, and after June 2003, headaches 
are indicated to be nonexistent and there is no evidence that 
they are frequent, prostrating, or severe.

Thus, in examining the totality of the evidence, the Board 
finds that the contemporaneous treatment records should be 
accorded greater probative value regarding the issue of 
frequency, cause, and severity of the veteran's complaints, 
in comparison to the expressed complaints in May and June 
2003, and that therefore, a preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent for 
the veteran's service-connected headaches.

IV.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in April 2003 and April 2004.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and of his/her and VA's respective duties for obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  

A March 2004 rating then notified the veteran that the rating 
for his headaches would be increased back to 10 percent, 
effective from October 2000, and further explained why the 
veteran was not entitled to a higher evaluation under the 
applicable rating criteria.

The RO's 2003 and 2004 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Thus, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where many of 
these claims were adjudicated in 1999.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error. Although the notice provided to the veteran 
in 2003 and 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and an additional SSOC was provided 
to the veteran in March 2005.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has also additionally been afforded 
relevant VA medical examinations, and there are extensive VA 
and private treatment records that further enable the Board 
to properly assess the veteran's claims.  The claims files, 
previously missing, were located.  In addition, the veteran 
has not indicated any intention to provide additional 
evidence in support of his claims.  All treatment identified 
by the veteran was obtained, and he has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The veteran was last afforded an examination for his headache 
disability in 2003.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 VA examination report is thorough and is 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The veteran's claim that the change in diagnosis of the 
veteran's service-connected psychiatric disorder from 
dysthymia to paranoid schizophrenia was not warranted is 
denied.

An effective date of August 26, 1997, but not earlier, for 
entitlement to a 50 percent rating, but no higher, for 
schizophrenia is granted; to that extent only, the appeal is 
allowed.  

Entitlement to a rating in excess of 10 percent for tension 
headaches is denied.


REMAND

With respect to the issues involving the rating assigned for 
the veteran's cervical spine disability, the 2005 Board 
decision addressing those issues was vacated, and the appeal 
was remanded, pursuant to a motion for remand filed by the 
appellee.  The motion directed that if the VA examinations on 
file did not show functional loss due to painful motion, 
weakened movement, excess fatigability, and/or incoordination 
present, an additional examination should be obtained.  The 
examinations, in particular the most recent VA examination, 
in 2003, do not show any of these factors, with respect to 
the cervical spine.  While this may be due in part to the 
fact that the veteran failed to fully cooperate by allowing 
the examiner to touch the affected area, this is not stated 
in the examination report.  Moreover, the claims file was not 
available; because the veteran is not a consistent historian, 
the claims file must be available for review.  

Additionally, the Board observes that the service-connected 
disability is characterized as cervical syringomyelia, which 
the RO has rated under Diagnostic Code 5237, by analogy.  
However, there is a Diagnostic Code specifically pertaining 
to syringomyelia, and which provides for a minimum rating of 
30 percent, where there are ascertainable residuals.  
38 C.F.R. § 4.124a, Code 8024.  Although the veteran is 
currently also in receipt of a separate 20 percent rating for 
hypoesthesia of the right arm, as a symptom of syringomyelia, 
"[i]t is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses."  38 C.F.R. 
§ 4.124a, Codes 8000-8025, Note (2006).  The note also 
provides that determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  Id.  

Although the recent medical records indicate that the veteran 
did not fully cooperate with the last examination in 2004, 
and indeed is very mistrustful of VA treatment, the Board 
must follow the law in general, and the Court instructions in 
particular, and, in view of the complexity of the veteran's 
diagnosis, he must be afforded an opportunity to report for 
the examinations.  


Finally, with respect to the claim for special monthly 
compensation based on housebound status or the need for 
regular aid and attendance, he has never been afforded an 
examination to determine whether he needs the aid and 
attendance of another person.  Pursuant to a recent Court 
decision, he must be afforded an examination to determine 
whether, standing alone, his service-connected disabilities 
warrant an award of aid and attendance or housebound 
benefits.  As to the claim for housebound status, the 
standard articulated in this decision, i.e., "substantially 
confined" means that a claimant is restricted to his or her 
house except for medical treatment purposes, must be 
employed.  Howell v. Nicholson, No. 04-624 (U.S. Vet. App. 
March 23, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA neurology 
examination, to determine the current 
manifestations and severity of symptoms 
attributable to his service-connected 
cervical syringomyelia.  The entire claims 
folders and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  All findings associated with 
his cervical spine disability should be 
reported in detail.  With respect to range 
of motion, the examination should include 
range of motion studies, and commentary as 
to the presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The complete 
rationale for all opinions expressed should 
be provided.  

2.  Schedule the veteran for a VA aid and 
attendance and housebound examination, to 
determine whether he requires the regular 
aid and attendance of another person in 
daily living due solely to his service-
connected schizophrenia, cervical 
syringomyelia, and associated headaches and 
right arm hypoesthesia.  The examiner should 
also express an opinion as to whether, due 
to the service-connected disabilities, 
standing alone, the veteran is 
"substantially confined" to his premises, 
i.e., restricted to his or her house except 
for medical treatment purposes.  The claims 
files and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examination report should address whether 
the veteran is under an incapacity, physical 
or mental, that requires care and assistance 
on a regular basis to protect him from the 
hazards or dangers incident to his daily 
environment.  The conclusions must be based 
on medical findings and not simply the 
veteran's reported history.  All conclusions 
must be explained in detail, and the 
evidence relied upon for the conclusions 
must be identified.  

3.  After assuring compliance with the 
notice and duty to assist provisions of the 
law, review the claims for higher ratings 
for cervical syringomyelia, with 
consideration of the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8024, 
syringomyelia, and for special monthly 
compensation based on the need for regular 
aid and attendance or housebound status.  If 
the determination is not a full grant of 
benefits sought, furnish the veteran with a 
supplemental statement of the case, which 
includes a discussion of all evidence 
received since the March 2005 statement of 
the case.  After affording the veteran an 
opportunity to respond, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


